                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY CUTLER,

                      Plaintiff,

       v.                                                         CIVIL ACTION
                                                                    NO. 19-834
NANCY PELOSI, et al,

                      Defendants.

                                       ORDER

       AND NOW, this 3rd       day of February, 2020, upon consideration of all pending

motions in this matter, as well as all responses and replies, it is hereby ORDERED as

follows:

              1. Plaintiff’s Motions for Default Judgment and/or Summary Judgment

(Docket Nos. 64, 66 and 102) are DENIED;

              2. Defendants’ Motions to Dismiss (Docket Nos. 16, 21, 23, 24, 25, 27,

32, 38, 43, 44, 46, 49, 53, 56 and 63) are GRANTED;

              3. Plaintiff’s Motions to Combine Cases (Docket Nos. 4, 5 and 88) are

DENIED;

              4. Plaintiff’s “Motion to Have Change in Venue” (Docket No. 116) is

DENIED;

              5. Plaintiff’s “Motion for Scheduling a Jury Trial” (Docket No. 107) is

DENIED as moot;

              6. Plaintiff’s “Motion for Writ of Execution” (Docket No. 89) is

DENIED;

              7. Plaintiff’s Complaint is DISMISSED with prejudice; and
8. The Clerk is DIRECTED to mark this case closed.


                                  BY THE COURT:



                                  /s/ Jeffrey L. Schmehl
                                  Jeffrey L. Schmehl, J.




                          2
